Citation Nr: 0801310	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, 
to include as secondary to service-connected otitis externa, 
otitis media and hearing loss.  

2.  Entitlement to a service connection for headaches, to 
include as secondary to service-connected otitis externa, 
otitis media and hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

Procedural history

In the December 2002 rating decision, service connection was 
denied for a sinus condition and headaches.  The veteran 
perfected an appeal of those denials.

In January 2006, the veteran presented oral testimony at a 
hearing held at the RO before a Decision Review Officer, a 
transcript of which has been associated with the veteran's 
claims file.

In June 2007, the Board remanded these claims to the VA 
Appeals Management Center (AMC) for further development.  A 
supplemental statement of the case (SSOC) which continued the 
denial of the claims was issued in July 2007 by the AMC.  
This case is once again before the Board.

Issue no longer on appeal

In its June 2007 decision, the Board denied service 
connection for a dental disability for compensation purposes, 
to include as secondary to service-connected otitis externa, 
otitis media and hearing loss.  This issue has therefore been 
resolved.  See 38 C.F.R. § 20.1100 (2007).


FINDINGS OF FACT

1.  Competent medical evidence does not support a finding 
that the veteran currently has a sinus disorder.

2.  The contemporaneous medical records show that the 
veteran's headache disorder pre-existed his active military 
service.

3.  The competent medical evidence of record demonstrates 
that the veteran's headache disorder was not aggravated by 
service.

4.  The competent medical evidence of record does not support 
a conclusion that the veteran's headache disorder is caused 
by or aggravated by his service-connected otitis externa, 
otitis media or hearing loss.


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The veteran is not entitled to the presumption of 
soundness upon entry into service as to a headache disorder.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2007).

3.  The veteran's headache disorder was not aggravated by 
service. 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2007).

4.  The veteran's headache disorder is not proximately due to 
or the result of the service-connected otitis externa, otitis 
media or hearing loss.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a sinus 
disorder and a headache disorder, both on a direct basis and 
as secondary to service-connected otitis externa, otitis 
media and hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2007, the Board remanded these claim for the VA AMC 
to obtain a VA medical opinion.  If a chronic sinus or 
headache disorder was diagnosed, the examiner was to render a 
medical nexus opinion.  The AMC was then to readjudicate the 
claims.  See the June 2007 Board remand, pages 14-15.  

In June 2007, the VA AMC obtained a VA medical opinion.  The 
case was readjudicated in the July 2007 SSOC.

Accordingly, the Board finds that the AMC has complied with 
the directives of the Board remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
August 2002, December 2004, and June 2007, which were 
specifically intended to address the requirements of the 
VCAA.  In the August 2002 and December 2004 VCAA letters, the 
RO advised the veteran of what the evidence must show to 
establish service connection.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claims.

As for the evidence to be provided by the veteran, in the 
August 2002 VCAA letter, the RO asked the veteran to identify 
relevant evidence.  The RO also enclosed 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
medical providers that treated him for his claimed 
disabilities with that letter.  In the December 2004 letter, 
the RO told the veteran that he could submit evidence 
relating his sinus disorder to his service-connected otitis 
disorders.

In the August 2002 VCAA letter, the veteran was advised that 
VA would obtain evidence kept by the VA or other federal 
government agency, request private treatment records if the 
veteran completed a release form, obtain medical records from 
a VA facility if the veteran gave VA the location and dates 
of treatment, and request statements from persons who have 
knowledge of the claimed condition if the veteran provided 
complete names and mailing addresses. 

In the August 2002 VCAA letter, the RO informed the veteran 
that he may submit the relevant evidence.  In the December 
2004 VCAA letter, the RO specifically told the veteran to 
send any evidence in his possession that pertains to his 
claims.  These requests were open ended.  The VCAA letters 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
claims for service connection for sinus and headache 
disorders were initially adjudicated by the RO in December 
2002, after the August 2002 VCAA letter.  Therefore, the 
timing of the VCAA notice which was given with regard to the 
four elements of 
38 U.S.C.A. § 5103 is not at issue as to these two claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The claim for service connection for a sinus disorder was 
denied based on elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As for the claim for service connection 
for a headache disorder, element (2) is not in dispute.  That 
claim was denied based on element (3).  As explained above, 
he has received proper VCAA notice as to his obligations, and 
those of VA, with respect to those two crucial elements 
regarding these claims.  Moreover, the AMC specifically 
addressed elements (4) and (5) in the June 2007 letter.

As for the timing of the VCAA notice as the fourth and fifth 
elements, the AMC sent a letter to the veteran in June 2007.  
He was afforded an opportunity to respond before the SSOC was 
issued in July 2007.  Therefore, the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to five elements 
in Dingess/Hartman.

In any event, because the veteran's claims are being denied, 
elements (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes service medical records, VA 
and private treatment records, Social Security Administration 
records, a report of a May 2004 VA examination, and a report 
of a June 2007 VA medical opinion, which will be described 
below.  As has been discussed above, the Board remanded this 
issue in June 2007; additional evidence was subsequently 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran has retained the services of a 
representative, who has provided argument on his behalf.  The 
veteran testified at a hearing held in January 2006 at the RO 
before a Decision Review Officer.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for a sinus disorder, 
to include as secondary to service-connected otitis externa, 
otitis media and hearing loss.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The critical element is Hickson/Wallin element (1), current 
disability, namely whether the veteran has a sinus disorder.  
This is a medical question which the Board cannot answer 
itself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

There is conflicting medical evidence as to this crucial 
point.  Evidence arguably reflecting a diagnosis of chronic 
sinusitis includes X-rays taken in December 1976; a report of 
a VA examination in December 1986; and various VA and private 
treatment records dated from 1975 to 2006.  Evidence that 
does not show a diagnosis of chronic sinusitis includes sinus 
X-rays taken in December 1975 and from November 1979 to March 
2006, a June 1987 VA treatment record, maxillofacial computed 
tomography (CT) scans, a report of a May 2004 VA examination, 
and a June 2007 VA medical opinion.

There is no question that clinical studies over the years 
have suggested the presence of chronic sinusitis; however, on 
further study, chronic sinusitis was not in fact identified.  
For example, the report of a May 2001 maxillofacial CT scan 
reflected that the veteran had "symptoms" of chronic 
sinusitis.  However, the impression from that same CT scan 
was no evidence of acute or chronic sinus disease at that 
time.  Similarly, although a VA physician noted in December 
2004 that the veteran had some symptoms consistent with 
chronic sinusitis, that doctor noted that previous imaging 
did not show evidence for chronic mucosal disease within the 
paranasal sinuses.  Another CT scan was ordered.  The report 
of the February 2005 maxillofacial CT scan shows that the 
veteran likely had a dental abscess that contributed to his 
sinus symptoms.  

Although the December 1976 VA sinus X-rays showed maxillary 
sinus opacification consistent with chronic sinusitis, 
earlier and more recent sinus X-rays do not show any 
abnormalities consistent with chronic sinusitis.  In February 
1987 it was indicated that X-rays were consistent with 
sinusitis, but by June 1987 it was noted that recent films 
showed acute sinusitis and no evidence of chronic sinusitis.  

The report of a May 2004 VA examination shows that the 
examiner opined that the veteran has an underlying chronic 
allergic rhinitis and that this allergy condition affects his 
sinuses in that his allergic rhinitis was associated with 
nasal and sinus congestion and possibly a secondary sinus 
infection.  A VA physician in March 2006 noted that the March 
2006 X-rays showed clear sinuses and no sinusitis.  The same 
physician opined that the veteran's sinus problems were part 
of his allergic rhinitis.

Because of the vague and conflicting medical evidence then of 
record regarding whether the veteran has a sinus disorder, in 
June 2007 the Board remanded this issue for a medical 
opinion.  As was discussed in connection with Stegall above, 
an opinion was obtained.  There is of now record a very 
thorough, three-page VA medical opinion dated in June 2007, 
which was generated in response to the Board's remand 
instructions.  The VA physician opined that the cause of the 
veteran's sinus problems appears to be a congestion pattern 
that the veteran feels is a sinus problem.  The physician 
determined that no sinus disorder can be diagnosed.  The 
physician's rationale for the opinion was that a chronic 
sinus infection was not documented by rhinoscopy or CT scans. 

The Board attaches great weight of probative value to this 
opinion, which is based on a review of the record and 
provides bases for the opinion.  The Board additionally 
observes that the June 2007 VA medical opinion appears to be 
congruent with the recent radiography studies, which indeed 
shows no sinusitis on X-rays or CT scans, as well as the 2004 
and 2006 medical opinion, which come to essentially the same 
conclusion, namely that the veteran's sinus complaints were 
not consistent with chronic sinusitis but rather were 
symptoms of another, non service-connected disability, 
allergic rhinitis.  

As for the report of a December 1986 VA examination and 
various VA and private treatment records showing or 
suggesting a diagnosis of chronic sinusitis, no basis for 
such a diagnosis was set out in the examination report or 
treatment records.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the health care provider 
to provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."].  For example, the Board notes that in April 2006, 
the veteran's primary care physician reported an impression 
of chronic sinusitis.  However, the basis for that impression 
was not given.  

To the extent that the veteran and his representative are 
asserting that the veteran in fact has or ever had a chronic 
sinus disorder, it is now well established that lay persons 
without medical training, such as the veteran and his 
representative, are not competent to comment on medical 
matters such as diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2007) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In short, the Board has carefully evaluated the medical 
evidence, and for reasons stated above finds that the 
evidence against the claim (i.e., the medical evidence 
showing no current diagnosis of a sinus disorder) outweighs 
the evidence in favor.

As was discussed in the law and regulations section above, it 
is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].   In the absence of competent medical diagnosis 
of a current sinus disorder, service connection may not be 
granted.  Hickson/Wallin element (1) has not been met, and 
the veteran's claim fails on that basis alone.  

2.  Entitlement to a service connection for headaches, to 
include as secondary to service-connected otitis externa, 
otitis media and hearing loss.

Relevant law and regulations

The law regarding service connection in general and secondary 
service connection has been set out above and will not be 
repeated.

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).



Analysis

The veteran seeks service connection for a headache disorder, 
both as directly due to service (including the possibility of 
a pre-existing headache disorder being aggravated by such 
service) or as secondary to certain service-connected 
disabilities.  The Board will address each contention in 
turn.

Direct service connection 

The first matter for discussion revolves around the current 
existence and nature of the claimed headache disability.  

The veteran acknowledges that he had migraine headaches prior 
to service, but he asserts that he had a different type of 
headache in service.  See the RO hearing transcript, page 3.  
In other words, the veteran is asserting that his current 
headache disorder is unrelated to any pre-service migraines.  
While the veteran is competent to describe his headache 
symptomatology, the veteran seems to be claiming two separate 
headache disorders, which he is not competent to do.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).  

On the other hand, the veteran's representative argues that 
since a migraine disorder was not diagnosed on entrance, the 
veteran is entitled to the presumption of soundness as to his 
current migraine headache disorder.  See the December 2007  
post-remand brief, page 2.  Therefore, the representative 
seems to be conceding that there is only one headache 
disorder that is manifested by migraines.  
The representative, too, is not competent to comment on 
medical matters such as diagnosis.
  
In any event, the report of the June 2007 VA medical opinion 
shows that the veteran has only one headache disorder that is 
manifested by migraine symptomatology in the minority of the 
time and by non-migraine symptomatology in the majority of 
time.  It thus appears, based on a review of the medical 
history, that the veteran has a long-standing headache 
disorder which is manifested by somewhat varying 
symptomatology.  

Although there is some question as to whether the veteran in 
fact has a current disability (in May 2005, the veteran 
denied any recent headaches and the VA physician described 
the headache disorder as being intermittent), the Board will 
apply the benefit of the doubt rule and conclude that a 
current disability in fact exists.

The next matter for consideration is whether the veteran's 
headache disorder pre-existed active service; in other words 
whether the statutory presumption of soundness has been 
rebutted.

In the instant case, the veteran's November 1965 pre-
induction examination notes that the veteran reported a 
history of frequent or severe headaches.  A history provided 
by the veteran of the preservice existence of conditions 
recorded at the time of the entrance examination does not, in 
itself, constitute a notation of a preexisting condition.  
See 38 C.F.R. 3.304(b)(1); see also Gahman v. West, 13 Vet. 
App. 148, 150 (1999) [recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners]; Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) [a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service]; Crowe v. Brown, 7 Vet. App. 238 (1995) 
[supporting medical evidence is needed to establish the 
presence of a preexisting condition].  

However, in this case the examiner did not merely note a 
history of headaches.  Rather, the examiner determined that 
the veteran had tension headaches.  His is clearly more than 
mere history as reported by the veteran; it constitutes a 
medical diagnosis of a disability on enlistment.  Thus, there 
is supporting medical evidence that the veteran had a 
headache disorder prior to service.  The entrance examination 
report thus goes beyond a mere "bare conclusion without a 
factual predicate in the record."  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  There is a factual predicate for 
the examiner's diagnosis, that is, the veteran's own history 
filtered through the medical expertise of the examiner.  The 
examiner did not merely transcribe the veteran's history but 
rather supplemented the veteran's history with his own 
finding.  See Gahman, supra.  

Because a headache disorder was noted on service entrance, 
the presumption of soundness contained in 38 U.S.C.A. § 1111 
does not attach.  See Bagby, supra.  Accordingly, it is not 
required to be shown by clear and unmistakable evidence that 
the veteran's headache disorder pre-existed service and was 
not aggravated thereby.  Id.; see also VAOPGCPREC 3-2003.  
Because the presumptions of soundness and aggravation 
contained in 38 U.S.C.A. § 1111 do not attach, any medical 
questions regarding the nature and onset of the veteran's 
headache disorder will be resolved under the Gilbert burden 
of proof, namely that a preponderance of the evidence must be 
against the claim for the appeal to be denied.

Because the veteran's headache disorder pre-existed service, 
service connection may only be granted for the condition if 
it is found to be aggravated by service.  
See 38 C.F.R. § 3.303(a) (2007).  The question of whether the 
veteran's headache disorder was aggravated by service is 
essentially medical in nature.  See generally Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].

There is of record only one medical opinion addressing the 
potential aggravation of the veteran's headache disorder 
during service - the June 2007 medical opinion. After 
conducting a review of the claims file, the VA doctor opined 
that the veteran's headache disorder was not permanently 
aggravated by military service.  Again, no contradictory 
medical opinion is of record.

The June 2007 VA medical opinion appears to be supported by 
the veteran's service medical records.  These records note 
that the veteran reported complaints of a headache on two 
occasions - on May 31 and June 1, 1968 and on October 1, 
1968.  However, a headache disorder was not diagnosed on 
those occasions or at any other time in service.  Instead, in 
May and June 1968, it was noted that the veteran's headache 
was accompanied by complaints of an upset stomach, nausea, 
and weakness.  The service medical records further show that 
Darvon was prescribed; however, this was noted to be for knee 
pain and not headaches [service connection was in fact 
granted for bilateral knee disabilities].  

In connection with his August 1969 separation examination, 
the veteran reported a history of frequent or severe 
headaches.  The examiner noted that all reported symptoms 
existed prior to service.  The unquestionably indicates that 
the examiner did not find that the headaches had become worse 
in service.  Because no increase in severity of the veteran's 
hernia is demonstrated by the contemporaneous medical 
records, and because the VA examiner in essence determined 
that there was no aggravation of the condition during 
service, the presumptive provisions of 
38 U.S.C.A. § 1153 are not for application in this case.  

In short, the medical evidence shows that the veteran had 
headaches before service, during service, and after service, 
and the medical evidence does not show that the veteran's 
headache disorder underwent any increase in severity during 
service.  Indeed, the service medical records show only two 
episodes of headaches, one of which was accompanied by a 
variety of other symptoms.

Accordingly, in the absence of medical evidence demonstrating 
that the veteran's headache disorder was aggravated beyond 
its natural progression during service, direct service 
connection therefor is not warranted.  

Secondary service connection 

As discussed above, the evidence of record reflects that the 
veteran has a headache disorder.  In addition service 
connection is in effect for otitis externa, otitis media, and 
hearing loss.  Accordingly, Wallin elements (1) and (2) have 
been satisfied.

With respect to crucial Wallin element (3), medical nexus, 
the  June 2007 medical opinion, which was generated in 
response to the Board's June 2007 remand and which is the 
only medical opinion of record, indicates that the otitis 
externa, otitis media, and mixed hearing loss would not cause 
or aggravate a headache disorder.  Accordingly, the physician 
found no nexus between the veteran's service-connected otitis 
externa, otitis media, and hearing loss and his headache 
disorder.
There is no medical nexus evidence which serves to link the 
veteran's headache disorder with his otitis externa, otitis 
media, or hearing loss.  No clinician has attributed the 
veteran's headache disorder to the otitis externa, otitis 
media, or hearing loss,  nor has any medical professional 
indicated that the headache disorder has been worsened by the 
otitis externa, otitis media, or hearing loss.  

The veteran has been accorded ample opportunity to obtain a 
medical nexus opinion which supports his claim.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits]. 

The Board therefore finds that a preponderance of the 
evidence supports the conclusion that the veteran's headache 
disorder was not caused or aggravated by the service-
connected otitis externa, otitis media, or hearing loss.  
Critical Wallin element (3) has not been met, and the 
veteran's claim fails on that basis.

Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a headache 
disorder.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for a sinus disorder is denied.

Service connection for a headache disorder is denied.



______________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


